United States Court of Appeals
                                                                                            Fifth Circuit

                                                                                         FILED
                              REVISED DECEMBER 1, 2005                             November 30, 2005
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                 Charles R. Fulbruge III
                                 FOR THE FIFTH CIRCUIT                                   Clerk
                                 _____________________
                                      No. 03-50057
                                 _____________________


UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
HORACE EDWARD HOLLIS, JR
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                      Western District of Texas, Waco
                               W-02-CR-62-ALL
                           ---------------------

Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case for resentencing consistent with Mitchell v. United

States, 482 F.2d 289 (5th Cir. 1973) is GRANTED.

       IT IS FURTHER ORDERED that Appellee’s unopposed motion to



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
extend the time to file supplemental material requested by court

fourteen (14) days from disposition of motion to vacate is DENIED
AS MOOT.